UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4692


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CION M. PHILLIPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00233-RBS-TEM-2)


Submitted:    March 6, 2009                 Decided:   April 1, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Richard Colgan,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Dana J. Boente, Acting United States Attorney, D.
Monique Broadnax, Special Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cion     M.    Phillips         appeals        his      convictions         for

conspiracy to possess with intent to distribute marijuana, in

violation      of     21    U.S.C.      § 846      (2006),      and    two     counts      of

possession with intent to distribute marijuana, in violation of

21    U.S.C.        § 841(a)(1)      (2006).              Phillips     challenges        the

sufficiency of the evidence and the district court’s refusal to

allow him to introduce at trial evidence of his codefendants’

flight.     Finding no error, we affirm.

              Phillips challenges the sufficiency of the evidence to

support     his      convictions     for      conspiracy        and    possession        with

intent to distribute marijuana.                    We review de novo a district

court’s   denial       of    a   Fed.    R.       Crim.    P.   29    motion.      United

States v. Reid, 523 F.3d 310, 317 (4th Cir.), cert. denied, 129

S. Ct. 663 (2008).           A defendant challenging the sufficiency of

the evidence faces a heavy burden.                        United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997).                      The verdict of a jury must

be    sustained      “if,    viewing      the      evidence     in     the    light     most

favorable      to    the    prosecution,          the     verdict     is     supported    by

substantial evidence.”             United States v. Smith, 451 F.3d 209,

216    (4th    Cir.     2006)        (citations         omitted).           “[S]ubstantial

evidence [i]s evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                         Id.    Furthermore,

                                              2
“[t]he jury, not the reviewing court, weighs the credibility of

the   evidence        and     resolves        any       conflicts      in    the      evidence

presented.”      Beidler, 110 F.3d at 1067 (internal quotation marks

and citation omitted).               “Reversal for insufficient evidence is

reserved for the rare case where the prosecution’s failure is

clear.”    Id. (internal quotation marks and citation omitted).

            With      these       standards        in    mind,    we    have        thoroughly

reviewed the trial transcript.                 Our review convinces us that the

evidence   supports         the     jury’s    verdict.           See   United       States   v.

Burgos,    94   F.3d    849,        857-58,    873      (4th    Cir.    1996)       (en   banc)

(discussing elements of offenses).                       We therefore find that the

district court did not err in denying Phillips’ Rule 29 motion.

            Phillips also challenges the district court’s refusal

to allow him to introduce at trial evidence of his codefendants’

flight.    The district court relied on United States v. Bollin,

264 F.3d 391 (4th Cir. 2001), in excluding the evidence.                                     In

Bollin,    we   held        that,    while     a    codefendant’s           flight     may   be

relevant to show the guilt of the codefendant, it does not tend

to prove the innocence of the defendant “where . . . there can

be more than one guilty party.”                          Id. at 413.          In light of

Bollin, we conclude that the district court did not abuse its

discretion in excluding this evidence.                           See United States v.

Hedgepeth,      418    F.3d       411,   418-19          (4th    Cir.       2005)     (stating

standard of review).

                                               3
           Accordingly,    we   affirm   Phillips’   convictions.     We

dispense   with   oral    argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     4